UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1860



KON TJONG PHANG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-494-299)


Submitted:   February 16, 2005             Decided:   March 8, 2005


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, YACUB LAW OFFICES, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Hill B. Wellford, III,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kon Tjong Phang, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals affirming, without opinion, the immigration judge’s order

denying his applications for asylum and withholding of removal.

           In   his   petition    for   review,   Phang     challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.      To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was   so    compelling   that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                 We have

reviewed the evidence of record and conclude that Phang fails to

show that the evidence compels a contrary result.           Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the immigration judge’s denial of

Phang’s request for withholding of removal. “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).     Because Phang fails to show that he

is eligible for asylum, he cannot meet the higher standard for

withholding of removal.


                                   - 2 -
          Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                     - 3 -